       Case 1:20-cv-01680-SKO Document 31 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   GUARDIAN PROTECTION PRODUCTS, Case No. 1:20-cv-01680-SKO
     INC.,
11                                 ORDER RE SETTLEMENT CONFERENCE
                 Plaintiff,
12
            v.
13
     G.P.P, INC.,
14
                       Defendant.
15

16

17          This action has been referred to the undersigned for a settlement conference and a

18   settlement conference is currently set for September 28, 2021, at 9:00 a.m. in Courtroom 9 before

19   the undersigned. Unless otherwise permitted in advance by the Court, the attorneys who will try

20   the case shall appear at the Settlement Conference with the parties and the person or persons

21   having full authority to negotiate and settle the case on any terms at the conference.

22          Confidential Settlement Conference Statement: At least seven (7) court days prior to

23   the Settlement Conference, the parties shall submit a Confidential Settlement Conference

24   Statement directly to Judge Boone’s chambers by e-mail to SABOrders@caed.uscourts.gov. The

25   statement should not be filed with the Clerk of the Court nor served on any other party,

26   although the parties may file a Notice of Lodging of Settlement Conference Statement. Each

27   statement shall be clearly marked “confidential” with the date and time of the Settlement

28   Conference indicated prominently thereon.
                                                     1
       Case 1:20-cv-01680-SKO Document 31 Filed 04/16/21 Page 2 of 2


 1            The Confidential Settlement Conference Statement shall include the following:

 2                   A.     A brief statement of the facts of the case.

 3                   B.     A brief statement of the claims and defenses, i.e., statutory or other

 4                          grounds upon which the claims are founded; a forthright evaluation of the

 5                          parties’ likelihood of prevailing on the claims and defenses; and a

 6                          description of the major issues in dispute.

 7                   C.     A summary of the proceedings to date.

 8                   D.     An estimate of the cost and time to be expended for further discovery,

 9                          pretrial and trial.

10                   E.     The relief sought.

11                   F.     The party’s position on settlement, including present demands and offers

12                          and a history of past settlement discussions, offers and demands.

13            The Court will vacate the settlement conference if the Court finds the settlement

14   conference will be neither productive nor meaningful to attempt to resolve all or part of this case.

15   As far in advance of the settlement conference as possible, a party shall inform the Court and

16   other parties that it believes the case is not in a settlement posture so the Court may vacate or

17   reset the settlement conference.       Otherwise the parties shall proceed with the settlement

18   conference in good faith to attempt to resolve all or part of the case.

19
     IT IS SO ORDERED.
20
21   Dated:     April 16, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
